Richardson, Judge:
The instant reappraisement appeals have been submitted for decision upon a stipulation which reads as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties, subject to the approval of the Court, as follows:
1. That the merchandise that is the subject of Reappraisement Nos. R64/15589 and R64/15590, Collector’s Appeals 3506 and 3509, respectively, consists of Air Cleaner Assemblies and Parts therefor exported from Canada during the period beginning October 22, 1963 and ending May 18,1964.
2. That at the time of exportation, such or similar merchandise was not freely offered for sale for home consumption in Canada or for exportation to the United States, nor was it freely offered for sale for domestic consumption in the United States.
3. That all of said merchandise (except Part No. C4AF-9600AL) appears in the Final List of the Secretary of the Treasury, T.D. 54521.
4. That at the time of exportation of said merchandise as to Part No. C4AF-9600AL, the constructed value as defined in Section 402(d) of the Tariff Act of 1930, as added by Section 2 of the Customs Simplification Act of 1956, 108 [sic] Stat. 943 was as set forth in the attached Schedule “A” and as to all of the merchandise except such part, the cost of production as defined in Section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943 as was set forth in the attached Schedule “A”.
*6675. That said appeals for reappraisement are submitted on this stipulation.
On the agreed facts, I conclude as matters of law:
1. That cost of production as defined in 19 U.S.C.A., section 1402 (f) (section 402a(f), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956) is the proper basis for determination of the value of the involved merchandise except merchandise designated herein as part No. C4AF-9600AL, and that as to merchandise designated herein as part No. C4AF-9600AL, constructed value as defined in 19 U.S.C.A., section 1401a(d) (section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956) is the proper basis for determination of the value of said merchandise.
2. That such values are in Canadian money as follows:
Cost of production or constructed value
Part number (per unit)
Appeal No. 3506 C3JZ-9600C $10.25
C3TE-9600C 2.46
C3TE-9600D 4.25
C3TE-9600M 1.89
C3TE-9600S 3.63
C3TZ-9600E 2.45
C3TZ-9600T 31.70
C3UE-9600A 1.90
C3TA-9600E 9.81
C4AF-9600AL 3.81
C4TF-9600A 6.90
C4TF-9600B 19.06
C4TF-9600H 3.33
C4TF-9600J 2.06
C4TF-9600K 5.80
C4TF-9600M 6.95
C4TF-9600R 12.42
C4TF-9600S 6.38
C4UA-9600C 51.592
Appeal No. 3509 C3TE-9600C 2.46
C3TE-9600S 3.63
C3UE-9600A 1.80
C4TF-9600A 6.90
C4TF-9600H 3.33
C4TF-9600S 6.38
Judgment will be entered accordingly.
*668Schedule A
(All dollar figures In Canadian funds)




 Tooling included in C3TE-9G00C.


 Tooling included in C4TF-9600K.


 Tooling included in C4TF-9600M.


As to part No. C4AF-9600AL, constructed value (per unit).